Case: 16-10623      Document: 00513833850         Page: 1    Date Filed: 01/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-10623                                 FILED
                                  Summary Calendar                         January 12, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
AMANDA KYZER DARBY,

                                                 Petitioner–Appellant,

v.

JODY R. UPTON,

                                                 Respondent–Appellee.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CV-138


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Amanda Kyzer Darby, federal inmate # 54622-018, was sentenced in the
U.S. District Court for the Middle District of Florida to 120 months of
imprisonment following her guilty plea to one count of conspiracy to distribute
50 grams or more of methamphetamine. Her direct appeal was dismissed, and
her first 28 U.S.C. § 2255 motion was denied.                Now incarcerated in the
Southern District of Texas, Darby filed a 28 U.S.C. § 2241 petition, which the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10623     Document: 00513833850      Page: 2   Date Filed: 01/12/2017


                                  No. 16-10623

district court denied as seeking relief unavailable through such a petition. We
review issues of law de novo and findings of fact for clear error. Wilson v. Roy,
643 F.3d 433, 434 (5th Cir. 2011).
      Construing her appellate brief liberally, Darby has failed to identify any
error in the district court’s disposition of her motion. Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993); Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).
      AFFIRMED.




                                        2